UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2002


WINFRED NICHOLSON,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Court No. 001380-20 L)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. Arthur Thomas Catterall, John Schumann, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winfred F. Nicholson appeals from the tax court’s order dismissing his tax court

petition for lack of jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the tax court. Nicholson v. Comm’r of

Internal Rev., Tax Ct. No. 001380-20 L (U.S. Tax Ct. Aug. 10, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2